Table of Contents Management’s Discussion and Analysis 1. Highlights 1 2. Introduction 2 3. About CAE 4 4. Foreign exchange 10 5. Non-GAAP and other financial measures 11 6. Consolidated results 13 7. Results by segment 16 8. Consolidated cash movements and liquidity 21 9. Consolidated financial position 22 10. Event after the reporting period 24 11. Changes in accounting policies 24 12. Controls and procedures 25 13. Selected quarterly financial information 26 Consolidated Interim Financial Statements Consolidated statement of financial position 27 Consolidated income statement 28 Consolidated statement of comprehensive income (loss) 29 Consolidated statement of changes in equity 30 Consolidated statement of cash flows 31 Notes to the Consolidated Interim Financial Statements Note 1 – Nature of operations and summary of significant accounting policies 32 Note 2 – Changes in accounting policies 33 Note 3 – Accounts receivable 34 Note 4 – Finance expense – net 34 Note 5 – Government participation 35 Note 6 – Share capital, earnings per share and dividends 35 Note 7 – Employee compensation 36 Note 8 – Other losses – net 36 Note 9 – Restructuring, integration and acquisition costs 36 Note 10 – Supplementary cash flows information 37 Note 11 – Fair value of financial instruments 37 Note 12 – Operating segments and geographic information 40 Note 13 – Related party transactions 42 Note 14 – Event after the reporting period 43 Management’s Discussion and Analysis for the three months ended June 30, 2017 1. HIGHLIGHTS FINANCIAL FIRST QUARTER OF FISCAL 2018 Revenue from continuing operations lower compared to last quarter and higher compared to the first quarter of fiscal 2017 - Consolidated revenue from continuing operations was $698.9 million this quarter, $35.8 million or 5% lower than last quarter and $47.3 million or 7% higher compared to the first quarter of fiscal 2017. Operating profit1 lower compared to last quarter and higher compared to the first quarter of fiscal 2017 - Operating profit was $97.8 million this quarter, $3.1 million or 3% lower than last quarter and $8.8 million or 10% higher compared to the first quarter of fiscal 2017. Net income attributable to equity holders of the Company from continuing operations lower compared to last quarter and the first quarter of fiscal 2017 - Net income attributable to equity holders of the Company from continuing operations was $63.8 million (or $0.24 per share) this quarter, compared to $67.4 million (or $0.25 per share) last quarter, representing a decrease of $3.6 million or 5%, and compared to $68.7 million (or $0.25 per share) in the first quarter of fiscal 2017, representing a decrease of $4.9 million or 7%; - As there were no restructuring, integration or acquisition costs, or one-time tax items in the first quarter of fiscal 2018, net income before specific items1 was equal to net income attributable to equity holders of the Company from continuing operations, compared to $82.4 million (or earnings per share before specific items1 of $0.31) last quarter and $70.9 million (or $0.26 per share) in the first quarter of fiscal Free cash flow1 from continuing operations at negative $37.9 million this quarter, lower compared to last quarter and the first quarter of fiscal 2017 - Net cash used in continuing operating activities was $19.2 million this quarter, compared to net cash provided by continuing operating activities of $197.5 million last quarter and $54.2million in the first quarter of last year; - Maintenance capital expenditures1 and other asset expenditures were $19.9 million this quarter, $26.8 million last quarter and $16.1million in the first quarter of last year; - Dividends received from equity accounted investees were $17.1 million this quarter, $7.3 million last quarter and $1.4 million in the first quarter of last year; - Cash dividends were $21.0 million this quarter, $20.5 million last quarter and $19.0 million in the first quarter of last year. Capital employed1 increased by $97.9 million over last quarter - Non-cash working capital1 increased by $107.5 million, ending at $300.5 million; - Net debt1 ended at $804.3 million this quarter compared to $750.7 million last quarter. ORDERS - The book-to-sales ratio1 for the quarter was 0.98x (Civil Aviation Training Solutions was 0.97x, Defence and Security was 1.00x and Healthcare was 1.00x). The ratio for the last 12 months was 1.15x (Civil Aviation Training Solutions was 1.07x, Defence and Security was 1.31x and Healthcare was 1.00x); - Total order intake1 was $686.7 million, compared to $754.3 million last quarter and $703.0 million in the first quarter of fiscal 2017; - Total backlog1, including obligated, joint venture and unfunded backlog, was $7,326.2million as at June 30, 2017. Civil Aviation Training Solutions - Civil
